Earl Warren: Number 64, Fong Foo et al., Petitioner, versus United States and Number 65, Standard Coil Products Company Incorporated, Petitioner, versus United States. Mr. Richenthal.
Arthur Richenthal: Mr. Chief Justice and Justices may it please the Court. The two individual petitioners, Fong Foo and Robert Knupp, and their corporate employer were indicted for having falsified and concealed and conspiring to falsify and conceal material facts from the Army Signal Supply Agency, an agency of the United States government, and its government inspector during the performance of two contracts. The petitioners were brought to trial before Judge Wyzanski in the United States District Court of Massachusetts which had jurisdiction to try the defendants and jurisdiction over the offenses charged. A jury was empanelled. An opening statement was made by the prosecution, an evidence was presented through witnesses, the principal one, being the government inspector named Konstanz Paliotto. On the eighth day of the trial, Judge Wyzanski directed an acquittal of the three petitioners prior to the Government resting its case, telling them that their bail was discharged and that they were free.
William J. Brennan, Jr.: You said the eighth day?
Arthur Richenthal: On the eighth day of the trial.
William J. Brennan, Jr.: What have happened over eight days?
Arthur Richenthal: There had been four Government witnesses called after the opening of the -- by the prosecution, and --
William J. Brennan, Jr.: How long did it take to get the jury?
Arthur Richenthal: To pick the jury? As I recall, the record doesn't show it, Mr. Justice Brennan, but I think it took one day. Judgment of acquittal was entered the day after Mr. Judge Wyzanski freed the defendants. About 45 days later, the Government petitioned for a writ of mandamus from the United States' Court of Appeals for the First Circuit. For the first time in the history of Anglo-American jurisprudence, the court below issued a writ of mandamus vacating a judgment of acquittal in a criminal proceeding and directing that petitioners be tried again for the same offense. It is our position, sirs, that the constitution, statutes, and judicial decisions make it clear that there can be no review of a judgment of acquittal by an appellate court, whether by appeal, mandamus, or in any other form.
William O. Douglas: That is in the federal courts?
Arthur Richenthal: Yes, sir, in a double jeopardy jurisdiction. We have taken the position and argued extensively in our briefs that the Government has no right of appeal under the Criminal Appeals Act and cannot utilize a writ of mandamus to bring up for review a verdict of acquittal. We have set out the history of the Criminal Appeals Act and the cases showing the congressional and judicial hostility to the use of mandamus to circumvent the lack of a right of appeal. It is our position that a judgment of acquittal, once ended by a court that has jurisdiction over the parties and over the cause, may not be inquired into and petitioners may not be brought to the Bar again. The way we understand the law, it is unnecessary for any inquiry to be made into the expressed or unexpressed reasons of why an acquittal was entered. And particularly as this so, where no question is raised as to the good faith of the district judge, it's for this reason that we ask the Court's indulgence and I'm not setting forth at this point of our argument a detailed statement of the facts which we shall attempt to go into, in answer to the Government's arguments, if time permits. There is and can be no case cited by the Government as valid for the proposition that an acquittal can be vacated and the defendants try it again. One of the maxims in our common law heritage is that an acquittal entered is forever a Bar to further prosecution for the same offense. This, we believe, is of itself significant in the hundreds of years of criminal prosecution. This fundamental concept that an acquittal is sacred and inviolable is so strong that obviously, it is not surprising, that the question has not often been raised in an appellate court. There is no decision to parallel the decision of the Circuit Court of Appeals for the First Circuit in this case. It is significant, however, that in the two cases where the Government has raised this question, one in this country and one in England, the Government's contention has been rejected. We specifically direct the Court's attention to the decision of the unanimous bench in United States versus Weissman, which was decided in 1924 by Mr. Justice Holmes. In that case, the District Court directed a verdict of acquittal prior to the submission of any evidence, no witnesses before it. It was, in effect, a discharge of the indictment. By writ of error, the Government raised before this Court the same issues it is raising today, that that trial was no hearing and that the trial, in effect, was a nullity. Mr. Justice Holmes, speaking for unanimous court, affirmed the principle that once a defendant is before a properly constituted court which has jurisdiction of the defendant and the cause and a judgment of acquittal has been entered, nothing could be done to set aside such an acquittal. As we read United States versus Weissman, the only facts that are pertinent are that the court had jurisdiction of the party and the cause and a verdict of acquittal entered. Under that decision, we respectfully submit the appellate inquiry should end. It is significant, Your Honors, that United States versus Weissman was not even referred to in the majority opinion in the lower court. Now, I ask the Court's permission to explore in detail a very important English case which is on all force with this case. In the Weissman case, the issue came before this Court on a writ of error. In the English case, it came up exactly in this form by writ of mandamus. I refer to a decision decided by the Queen's Bench in 1952 entitled Regina versus Middlesex Justices.
William O. Douglas: Is that cited in your brief?
Arthur Richenthal: Yes, it's cited in the briefs, and particularly in the individual petitioner's brief. In that case, the trial court directed a verdict of acquittal after the opening by the Crown, and prior to the submission of any evidence, the court told the jury it had read pretrial depositions. The record reveals that the judge had been exposed to three pretrial depositions, one from the policeman who arrested the defendant, who incidentally have been charged with drunk in driving, and he said he saw the car weaving in and out, go on the opposite side of the road, and hit the curve, a disinterested witness who has been driving at the back of the car, in effect, said the same thing. A doctor who examined the defendant shortly after he had been arrested said he had been intoxicated, and attached to the doctor's deposition were some handwritten statements of the defendant. The trial judge said that from the handwritten statements, he concluded, that the defendant had not been driving while drunk. Incidentally, those statements of an educated man indicated a misspelling of his street and of his town. The Crown felt that this was a very important case and took the appeal by writ of man -- took -- brought it up by writ of mandamus because they had no right of appeal. And, the Queen's Bench excoriated the lower court judge but held it could not and would not go and back of the verdict of acquittal. Now the Government, apparently, recognizes the significance of the Middlesex Justice case because it takes four pages of its brief and attempts to distinguish it, but I respectfully submit that such distinction is without any validity. They try to say that in the Middlesex case, the judge dismissed, I quote, “With knowledge of the facts of the prosecution's case.” And Judge Wyzanski dismissed, quote in italics, “Without knowledge.” I bring to this Court's attention that when Mr. Judge Wyzanski dismissed, he had had eight days of trial and 600 pages of testimony. He had had colloquies with counsel at the Bench who had explained their case. Prior to the commencement of the case, he had a motion to dismiss the indictment, he had motions for bill of particulars, he had bills of particulars filed. Certainly, Judge Wyzanski had full knowledge of the prosecution's case when he made this decision. On the issue before the appellate court, we submit, once a verdict of acquittal has been entered, it is unnecessary whether the judge is familiar or not familiar with what the Government intends to prove. And the Middlesex decision does not go on the content of the record. They went out of their way to excoriate the judge and for that reason, it pointed out that though he said he had read the depositions, it was fairly obvious that he have not. We submit, sir, that the risk of error or impropriety of what the judge has done must be borne by the Government once it has had an opportunity to appear before a court which has jurisdiction of the parties and the cause. Now, it is obvious that this background of non-reviewability lies not only in the inherent jurisdiction of the trial judge and the lack of any right of appeal. But in the principle of the Fifth Amendment, petitioners are entitled to the full protection of that amendment. There is no question that these defendants were in jeopardy in the first trial in front of Judge Wyzanski. One need only have seen Fong Foo who lost 15 pounds during the 13 days and heard the outburst of tears of Knupp and Foo when Judge Wyzanski told them that they were free and that their bail was terminated. No matter what label is put upon the action of the trial judge, realistically, these defendants have now been placed in second jeopardy. I would like to read a very relevant quote from this Court in United States versus Ball, one of the leading double jeopardy cases. “The verdict of acquittal was final and could not be reviewed on error or otherwise without putting the defendant twice in jeopardy and, thereby, violating the constitution.” By this mandamus, if sustained, the Government has obtained in the appellate court that which the lower court refused to give them, an acquittal, that which -- I missed the trail, excuse me, sir. The Government tries to utilize this Court's opinion in the Gori case as a basis for supporting the Court of Appeals' opinion. As we read the Gori case, the rationale of that is that a trial judge should be free to exercise its most sensitive judgment for the more effective protection of the criminal accused, and there is a basic distinction between the Gori case and this case. The trial judge in the Gori case intended a mistrial. Here, the trial judge intended to free the defendants. As a matter of fact --
John M. Harlan II: Supposing Judge Wyzanski had said, “I'm directing a judgment of acquittal here because I think the prosecutor misbehaved himself, and the only way of enforcing high standards upon the prosecuting officials is to dispose of cases where they don't live up to the standards as they should.” What is your position on that?
Arthur Richenthal: Our position would be that that verdict could be reviewed in any way, that direction of acquittal. That the Government ran the risk of what their functionaries did.
John M. Harlan II: You draw no distinction between -- between the grounds on which Judge Aldrich disagreed with the majority.
Arthur Richenthal: Mr. Justice Harlan, we think that one error of the lower court is an attempt to analyze and psychoanalyze what the judge did. The judge verbalized something which was triggered by misconduct of the United States attorney, but he wasn't writing an opinion. He was explaining to a jury why he was performing his civic duty of directing a verdict of acquittal and excusing them. And, we say that this kind of decision opens up, in every case, what motivated the judge.
John M. Harlan II: (Inaudible)
Arthur Richenthal: And we have a sub-trial now under the issue of (Inaudible) if this decision should be sustained.
John M. Harlan II: Accepting Judge Aldrich's premises, for purposes of my questions, you still say that you are entitled to -- you still --
Arthur Richenthal: We say that the verdict of acquittal, Mr. Justice Harlan, is non-reviewable even if it'd be done for the misconduct, or more so if it'd be done for the misconduct of the United States Attorney, if you do want to go into reasons.
Felix Frankfurter: As I understand you, you go beyond that. I was once present in Court waiting for a case when one of the most eminent district judges in modern history, upon the opening of counsel for the plaintiff in a triple damage case in the Sherman law suit, then said, “I know that you can't prove what your opening said you undertake to prove.” Counsel was gesticulated, objected naturally. And the judge said, “I know -- I know this situation. I was in conflict with these enterprises for nothing for 10 years before I went on the bench. You can't -- these are all impossible undertakings you make and I direct the judgment for the jury for the defendant.” Now, suppose this had been a criminal prosecution under the Sherman law, a criminal prosecution in conflict with the Government. The U.S. Attorney makes an opening statement and the district judge says “I know the Government can't possibly prove what they say they'd prove when I direct verdict of acquittal.” You'd say that that is understandable?
Arthur Richenthal: Mr. Justice Frankfurter, we certainly do. We say an absolute necessity under our common law principles and under the constitution and under the statutes.
William J. Brennan, Jr.: What you're saying is an acquittal is an acquittal, period.
Arthur Richenthal: If I can quote, I think, you have taken a line that I was going to take legal license with from Gertrude Stein and say “An acquittal is an acquittal is an acquittal,” sir.
John M. Harlan II: The constitution doesn't say that --
Arthur Richenthal: The constitution gives a defendant the right not to be placed twice in jeopardy, and --
John M. Harlan II: That's a different thing from saying an acquittal is an acquittal, period.
Arthur Richenthal: Well, the objective guide of whether you've been placed in jeopardy certainly is an acquittal. Now, in this particular Court, in the Gori case, when the Court, when it has fought, as has been going, in mistrial cases, the Court specifically excluded from its decision, I'm now referring to the majority opinion, sir. The situation where the prosecution has given another more favorable opportunity to convict the accused and certainly, Mr. Justice Harlan, that exists in this case. This case was going very poorly for the Government. Mr. Justice Wyzanski, at the end of the second day, warned him that he was going to take drastic action. At the end of the fifth day, he called the U.S. Attorney into a conference and recommended that they now thrust. He told them that an ineradicable impression had been made upon the jury that if a verdict had been brought in against these defendants, he'd have to set this aside. If evident, double jeopardy provision of the Fifth Amendment should apply, it should apply in a situation where the case was going so favorably and where the judge intended to acquit the people. Now, what is the Government's answer to the historic background of non-reviewability as evidence in our view of the law by Judge Weissman -- Judge Holmes decision in the Weissman case and Regina versus Middlesex and the Queen's Bench decision --
Felix Frankfurter: But Weissman is really a different case because -- I don't know why you have to rely on that case, why you think its (Inaudible) Weissman was a case that arose under the Criminal Appeals Act and that is a specific statutory jurisdictional statute, and that case held that that is not a res -- that it could not be brought here under the Criminal Appeals Act. That's all it held.
Arthur Richenthal: Well, we submit sir, that this case cannot be brought here under the Criminals Appeals Act.
Felix Frankfurter: But, that is -- that is in this case.
Arthur Richenthal: No.
Felix Frankfurter: You're talking about the Criminal Appeals Act.
Arthur Richenthal: The only similarity, Mr. Justice Frankfurter, is that in that case, an examination of the Government's briefs indicate that they may be identical arguments insofar as no hearing is concerned and nullity.
Felix Frankfurter: All you establish by that statement is that lawyers make all sorts of argument.
Arthur Richenthal: Well, this is -- these are the Government lawyers, Your Honor.
Felix Frankfurter: Well, they make all sorts of arguments.
Arthur Richenthal: And, Mr. Justice Holmes saw fit to address itself -- himself to that argument. Now, in this case, they make those arguments that there was no hearing, everything below is a nullity and therefore, these defendants were not in jeopardy. We submit the hearing to which they were entitled was accorded to them, namely, an appearance before a properly constituted court which had jurisdiction. Now, the Government is faced with the problem of what is the power of the judge to direct a verdict of acquittal and when. And even they are compelled in their briefs to admit that the judge can direct a verdict of acquittal prior to their putting in their full case where an essential fact in the judge's view, whether erroneously or not, has not been made out. Now, we submit here that an essential part of the Government's case was not made out. In their opening statement, they told the jury and the court that they would have to understand the testing of the device involved before getting to the question of whether there had been fraudulent testing. Now, this Court must -- should understand that the device involved is a complicated electronic device called a radiosonde which is dropped from a plane by a parachute and, as it passes through the air, returns to a receiver by Morse code the temperature, the humidity, and the pressure of the air as it's going down. The Government made it absolutely clear, and I've read -- refer to page 70 of the record, that the first part of its case would be an explanation of this complicated device and it put on the stand Mr. Paliotto, who was the principal witness for the Government. The record reveals he had been the chief inspector at the defendant corporate plant. He had designated the tests which were involved in the indictment and evaluated them. He had personally initiated the FBI investigation and he personally had custody of the tapes which allegedly embodied the false testing. His testimony was technical and difficult to follow. He admitted he had difficulty explaining that as to lay people even though he was a Government inspector at the defendant plant. The judge's vigilance was particularly provoked at the commencement of the second day of trial by Mr. Paliotto description of a test operation as resulting in spurious marks on a piece of paper. When questioned by the judge, he explained that spurious meant instantaneous, on the spur of the moment. The judge cautioned the witness on the use of such language in criminal cases involving fraudulent testing. Further on that day, Mr. Paliotto identified the document as prepared by an agent of the company which turned out to be a Government inspector's worksheet. The judge ordered and I quote, “This misleading exhibit to be taken from the jury.” At this stage, it was a Friday, the judge told the Government that he would be compelled to take, “drastic action if the case were not better prepared in connection with the technical matters.” Thereafter, on further testimony, when the case reconvened after the weekend, Mr. Paliotto came up with inconsistent and contradictory statements on very important matters, such as the destruction of his notes on his activities as an inspector and the date of destruction. And then, the most important incident arose. He admitted and changed his testimony that he had actually destroyed the tapes which embodied the false testing and that such destruction took place after the commencement of the criminal investigation which he had invoked by going to the FBI and this, in light of a promise on the record by the Assistant U.S. Attorney, that the defendants would have the test tapes available to them. It was when this contradictory testimony came out on the fifth day that Mr. Justice Wyzanski called the U.S. Attorney to the bench and recommended to him that on this record this case should be nolle pros. He said, “This has gone on for two or three days.”
John M. Harlan II: What page are you reading from?
Arthur Richenthal: Page 359, Mr. Justice Harlan. I am going to tell you that if I were the United States Attorney in this case and my principal witness was testifying as this witness had done, I would forthwith nolle pros the case. Recognizing the seriousness of this charge, the Assistant U.S. Attorney, who had rather ineptly tried the case, called upon his boss and they waited until Mr. Richardson came down into the courtroom and the judge noted that Mr. Richardson had joined Government counsel and then, explaining to Mr. Richardson, he said to him, “The cold record perhaps inadequately conveys the total picture as it has developed in the last few days of testimony and in particular, the testimony of the witness Paliotto was on the stand. Further on that page, he says, “On one occasion, he will give an answer in the affirmative. A few minutes later when the situation has really not changed, in any respect, he takes a diametrically opposite position. He seems not to realize the ambiguity his testimony has created. He seems to be unresponsive to repeated warnings by the Court that there could be no more serious matter than the offering of testimony in a criminal case and that the witness should pause and reflect if these are invalid, but should not plunge himself and the rest of us into a series of confusions.”
John M. Harlan II: Did all of this go on in the presence of the jury?
Arthur Richenthal: No, the jury had been excused, Mr. Justice Harlan. As a matter of fact, the judge made it clear that if there were any members of the press present, he would hold them in contempt if they dealt with this conference. This was completely between him and the prosecuting attorneys. And, he ended up on page 362 by saying, “I can't feel that any trust could be placed in this witness and if, in the end, the jury did believe this witness, I think it would be almost inevitable that I would have to set aside the verdict, as not being a verdict which could be granted full credit, as being a verdict based upon evidence beyond a reasonable doubt.” Mr. Richardson was insistent. He went ahead and explained that they had other witnesses. The judge was indulgent. He went on with the case. He went on with the case for another three days. When Mr. Paliotto finished, they called their next principal witness, one Mr. Rosenholm who was an employee of the corporate defendant, had been inspector in the plant, named as a co-conspirator but not a defendant in the criminal proceeding. With this witness, there was a change of vital testimony with respect to test cards and conversations with respect to dealing with the test cards. The witness revoked the entire situation and finally said it hadn't happen. Then, the situation arose which triggered the directed verdict. The witness Rosenholm testified to a conversation with company counsel and placed the conversation in February 1958. The indictment charges a conspiracy from September 1956 to November 1957. When attorneys for the defendant raised a question of lawyer-client privilege, the attorneys had a colloquy at the bench and defended -- the Government's counsel explained that this was a key conversation and that it was through the knowledge of the attorney for the company that they were going to attribute knowledge to the corporation and it was an essential part of the conspiracy. The judge saw many problems arising under the lawyer-client privilege and declared a recess to give the U.S. Attorney an opportunity to lay the proper basis to get this evidence in the record. They convened overnight. The next day, Mr. Rosenholm took the stand, continuing in direct examination with the Assistant United States Attorney examining. He then changed the date of this key conversation to September 1957 and placed it directly in the conspiracy. On cross-examination later that day, defendant's counsel brought out that out of the courtroom, the Assistant U.S. Attorney had refreshed the recollection of the witness Rosenholm for the changed date. The judge, in our opinion, very properly told the Assistant U.S. Attorney that such change should have taken place with the witness on the stand in the presence of the court, jury, and defendant's counsel. And, this event, Your Honors, triggered on the eighth day, after all this patience and indulgence, the directed verdict of acquittal.
Earl Warren: We'll recess now.
Arthur Richenthal: Thank you, sir.